Citation Nr: 0818841	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  99-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
post-operative residuals of back strain from April 30, 1998 
to August 7, 2007.

2.  Entitlement to an evaluation in excess of 40 percent for 
post-operative residuals of back strain including a temporary 
total rating due to a claimed convalescence period, effective 
August 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied an increased rating in excess of 20 
percent for the low back disability.  The RO subsequently 
granted an increased rating of 40 percent for the low back 
disability, effective April 30, 1998.  The veteran has 
indicated that he is not satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In February 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of the hearing is of record.

The Board remanded this case for additional development in 
December 2006.  The requested development has been 
accomplished.  However, additional development is necessary 
regarding the increased rating claim for the time period 
effective August 7, 2007.

The issue of entitlement to an evaluation in excess of 40 
percent for post-operative residuals of back strain including 
a temporary total rating, effective August 7, 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Effective April 30, 1998 to August 7, 2007, the veteran's 
post-operative residuals of low back strain are manifested by 
no more than slight sciatica on the left with no significant 
neurological deficits; absent ankle jerk with questionable 
pathologic significance; magnetic resonance imaging (MRI) and 
computed tomography (CT) scan findings of degenerative disc 
disease, disc herniation and bulging, epidural fibrosis with 
involvement of the left L5 nerve root, posterior bony fusion 
of L4-S1, and impingement of the left foramen; forward 
flexion of the thoracolumbar spine most severely limited to 
55 degrees; and significant complaints of chronic daily pain 
radiating into the lower extremities causing functional 
limitation.    


CONCLUSION OF LAW

Prior to August 7, 2007, the criteria for an evaluation 
higher than 40 percent for residuals of back strain are not 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002 & 
effective prior to September 26, 2003); Diagnostic Codes 5235 
to 5243 (effective September 26, 2003) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2003 
and December 2006, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the letters collectively noted the revised criteria for 
rating intervertebral disc syndrome and the general criteria 
for an increased rating in terms of the effect on employment 
and daily life, neither notice letter included all of the 
relevant rating criteria for rating the spine.  Thus, the 
VCAA duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
46.  Specifically, a review of the appellant's 
representative's submissions dated in March 2004, February 
2005, October 2006, and February 2008 discussed the medical 
findings, to include the demonstrated ranges of motion and 
functional loss.  The representative also cited the 
regulations for the spine, listing all the relevant 
criteria.  These actions by the veteran's representative 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  The 
representative also is presumed to have basic knowledge of VA 
law and to have imparted this knowledge to the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant 
evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the low back disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for back strain 
with myalgia in April 1974 assigning a 0 percent evaluation 
effective October 10, 1973.  In subsequent rating decisions 
dated from 1974 to 1986, the back disability was assigned 
disability ratings ranging from 0 to 20 percent with a 100 
percent temporary total rating for convalescence under 
38 C.F.R. § 4.30 for several months in 1977-1978.  The last 
disability rating assigned in April 1986 was 20 percent, 
effective on October 21, 1985.

The veteran filed an increased rating claim in April 1998.  
He requested a re-evaluation indicating that he was in 
constant pain.  The RO denied the claim in January 1999 but 
later granted an increased rating of 40 percent for the back 
disability in August 2002, effective April 30, 1998.  The 
veteran has indicated that he is not satisfied with this 
rating.  He testified that his constant pain in the back 
affects his ability to do work as a plumber because he is 
constantly bending, driving, and sitting.  He also mentioned 
that his sleep is affected.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's post-operative residuals of back strain are 
rated under the rating criteria for intervertebral disc 
syndrome 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(effective prior to September 26, 2003), and 5243 (effective 
September 26, 2003).  During the course of this appeal, the 
schedular criteria for diseases and injuries of the spine, 
including intervertebral disc syndrome, were changed.  The 
veteran was provided a copy of the revised criteria and the 
opportunity to submit pertinent evidence and/or argument in 
supplemental statements of the case dated in February 2004 
and October 2007.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for the spine 
apply to all the evidence of record; while the "new" 
criteria only apply to evidence dated since the effective 
date of the regulatory change. 



Post-operative residuals of back strain under the criteria 
effective prior to September 23, 2002

The veteran's back disability is rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, DC 5293 for intervertebral 
disc syndrome.

Prior to September 23, 2002, severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
warranted a 40 percent rating.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, warranted a 60 percent rating.  38 
C.F.R. § 4.71a, DC 5293 (effective prior to September 23, 
2002).

An April 1999 VA examination report shows knee reflexes were 
2+ and ankle reflexes with reinforcement were 2+ and 
symmetrical.  The impression was suggestion of slight 
sciatica on the left although no neurological deficits.  A 
May 1999 VA orthopedic record shows complaints of increased 
pain with radiation to the buttock and no bowel, bladder, or 
lower extremity findings.  A June 1999 VA neurosurgery record 
shows a magnetic resonance imaging (MRI) report of post-
operative changes and degenerative disc disease with no clear 
neural compression or stenosis.  

In January 2002, a VA examination report includes a computed 
tomography scan showing disc bulge at L3-4 and L4-5 to the 
left, as well as L5-S1 significant osteophytes and 
impingement of the left foramen.  The veteran complained of 
numbness in both feet about every other day, with no lower 
extremity radiating pain, right or left.  A separate January 
2002 VA examination report shows reflexes were 2+ and 
symmetric in the knees, 1+ in the ankles, and the toes were 
downgoing.  There were no sensory findings noted.  The 
examiner found that the veteran's symptoms were not terribly 
consistent with radicular disease.  A January 2002 
electromyographic (EMG) study to rule out radiculopathy in 
the lower extremities was normal.

A June 2003 VA neurological examination report shows that 
reflexes were 2+ and symmetric in the knees, and absent in 
the ankles; toes were downgoing.  Motor strength was 5/5.  
Sensory examination to light touch, pin, position, and 
vibration was normal.  The veteran had not had any episodes 
of radiculopathy that the examiner could define; he also did 
not have any incapacitating episodes.  In comparison to an 
examination a year prior, the examiner could not obtain ankle 
reflexes, but was not sure this represented any pathologic 
significance.  

In May 2004, a private MRI report shows epidural fibrosis 
dorsally in the central and left central aspect of L4-5 with 
involvement of the left L5 nerve root; and posterior element 
well-matured bony fusion, L4-S1.  

A June 2005 VA examination report shows complaints of chronic 
lumbar back pain with frequent radiation into both lower 
extremities extending distally even past the knees; the 
radiation occurred when he was too active, such as if he 
mowed the lawn or was on his feet too long.  The cumulative 
evidence showed chronic, daily, and severe pain.  

A July 2005 VA examination report shows the reflexes were 2+ 
at the knees but absent at the ankles.  The toes were 
downgoing and no other sensory findings were seen.  Motor 
examination showed 5/5 strength.  Compared to examination 
four years prior, there had been a diminution in the ankle 
reflexes.  A December 2006 private MRI report shows an 
impression of right-sided herniation, L3-L4, extending into 
the right L3-L4 neural foramen.  

In January 2007, a VA examination report shows complaints of 
daily pain radiating into the right lower extremity down to 
the foot, anteriorly with numbness.  Deep tendon reflexes 
were 1 out of 4; seated straight leg raising was to 65 
degrees with pain bilaterally.  Motor strength was 4/5.  
Sensory examination to light touch and scratch of thighs, 
legs, and ankles was normal.  EMG results were noted to be 
inconclusive but comparable to the December 2006 MRI.  

These records show complaints of radiating pain into the 
lower extremities and nerve involvement in the lumbar spine 
impairment on MRI examination; but do not otherwise show any 
significant neurological findings related to the low back 
disability.  Even though the veteran had absent ankle 
reflexes, this was found to have questionable pathologic 
significance.  Also, none of the remaining criteria for an 
evaluation in excess of 40 percent under DC 5293 (effective 
prior to September 23, 2002) are shown.  While there was a 
suggestion of slight sciatica on the left in 1999, there are 
no findings of persistent symptoms consistent with sciatic 
neuropathy.  The 2002 EMG study in the lower extremities was 
normal.  The veteran had complaints of pain and numbness in 
the right lower extremity in January 2007; however, sensory 
examination was normal.  Additionally, motor strength was 
consistently normal except for a mild decrease on examination 
in January 2007.

For these reasons, a rating higher than 40 percent is not 
warranted under DC 5293 (effective prior to September 23, 
2002).

Post-operative residuals of back strain under the criteria 
effective September 23, 2002

Effective September 23, 2002, intervertebral disc syndrome is 
to be rated (preoperatively or postoperatively) based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
In order to get the next higher 60 percent evaluation, the 
evidence must show incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002).

The medical evidence shows no incapacitating episodes within 
the last 12 months.  VA medical records dated from 2002 to 
2005 do not mention any incapacitating episodes.  A June 2003 
VA examination report specifically shows no incapacitating 
episodes.  Although one June 2003 examiner noted the 
possibility of an incapacitating episode of at least 6 weeks 
in the past year, the examiner also reported that this was by 
the veteran's doing and was not prescribed bya doctor.  It 
does not, therefore, establish any incapacitating episode.  A 
January 2007 VA examination report also notes that there was 
no evidence of any incapacitating episodes in the past one 
year.  

Additionally, separate chronic orthopedic and neurologic 
manifestations of the back disability are not specifically 
documented.  As noted, records show nerve involvement in the 
lumbar spine on MRI examination; but do not otherwise show 
any significant neurological impairment related to the low 
back disability.  Absent ankle jerk was found to have 
questionable pathologic significance.  While the veteran had 
complaints of pain and numbness radiating into the right 
lower extremity in January 2007, sensory examination was 
normal.  Thus, a rating higher than 40 percent is not 
warranted under the criteria for rating intervertebral disc 
syndrome, effective September 23, 2002.

The only other spine rating criteria that allow for a rating 
higher than 40 percent include DC 5285 for residuals of 
fracture of vertebra, and DC 5286 for complete bony fixation 
(ankylosis) of the spine.  The veteran is not suffering from 
any residuals of a fracture to his spine.  The original 
injury reportedly occurred when he strained his back falling 
down the stairs.  The medical evidence also shows his entire 
spine is not fixed in a certain position.  Therefore, DC's 
5285 and 5286 do not apply.

Finally, 40 percent is the maximum rating assigned under DC 
5295, for lumbosacral strain, and DC 5292, for limitation of 
lumbar motion, for the orthopedic manifestations of the 
service-connected back disability.  Neurological examinations 
have been essentially normal, except for absent ankle jerks 
which are considered to be of questionable significance, and 
there is no basis for a separate rating for neurological 
manifestations of the back disorder.  See DC 8520 providing a 
10 percent evaluation for mild incomplete paralysis of the 
sciatic nerve.

Post-operative residuals of back strain under the criteria 
effective September 26, 2003

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

The only significant change with respect to rating 
intervertebral disc syndrome was that the diagnostic code 
number changed from DC 5293 (2003) to DC 5243 (2007).  As no 
substantive change was implemented, a higher rating still 
does not apply under the revised criteria.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating. Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5243 (2007).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. In 
order to get the next higher 20 percent

A May 2004 private MRI report shows posterior well-mature 
bony fusion from L4 to S1.  A January 2007 VA examination 
report also notes a previous fusion surgery to the spine in 
1980.  Ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  While the records show the joints in the veteran's spine 
have bony fusion, the veteran's entire thoracolumbar spine is 
not immobile.  Ranges of motion were reported in January 
2007; flexion was most severely limited to 55 degrees; 
extension to 10 degrees; right lateral flexion to 15 degrees; 
left lateral flexion to 20 degrees; and right and left 
lateral rotation to 30 degrees.  These findings show that a 
rating based on unfavorable ankylosis of the thoracolumbar 
spine is not warranted.  Therefore, the veteran is not 
entitled to the next higher 50 percent rating under the 
rating criteria for general diseases and injuries of the 
spine.

A separate neurological rating also does not apply during 
this time frame as there was no significant neurological 
impairment noted, as previously discussed.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and limited 
movement in the lower back, affecting his ability to do any 
physical activities.  The January 2007 examiner noted that 
additional limits would be placed on functional ability on 
repeated use or during flare-ups but that he was not able to 
express this in terms of additional degree of limitation of 
motion without speculation on his part.  Any functional 
impairment in the low back, however, already has been 
considered by the 40 percent rating assigned under DC 5293.  
The 40 percent rating under the revised criteria is supposed 
to be assigned for forward flexion of the thoracolumbar spine 
to no more than 30 degrees, which is more severe than the 
veteran's actual flexion to 55 degrees.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the lumbar spine has been 
relatively stable throughout the appeals period up until 
August 2007, or at least has been no worse than warranted for 
a 40 percent evaluation.  Therefore, the application of 
staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield 21 Vet.App. 505 (2007).

An extra-schedular rating also does not apply.  Referral 
under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  A January 
2002 VA examination report shows the veteran had worked as a 
plumber for 33 years but had been laid off three times in the 
past four months because he was not able to do the work; he 
reportedly had been off work for the past three months.  A 
June 2003 VA examination report notes that the veteran worked 
full-time as a plumbing inspector; he noted that he had been 
laid off about a year and a half prior from a job because his 
back hurt and he could not do the work.  He reported that he 
restarted work in October 2002 and had not lost any time from 
work since then.  A January 2007 VA examination report shows 
the veteran worked full-time as a plumber.  The examiner 
noted that the veteran's service-connected low back condition 
definitely impacted his ability to do work but that he was 
managing at the present time.  The examiner found that the 
potential impact would be significant, however.  While the 
veteran's back impairment is shown to affect his ability to 
perform work duties as a plumber and he has reported that he 
has been laid off in the past for this impairment, he is 
still presently employed full-time and according to the most 
recent VA examination report, he is managing.  This does not 
rise to the level of marked interference with employment.  
The record also does not show any frequent periods of 
hospitalization due to his back disability.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The evidence more closely approximates the criteria for a 40 
percent rating for post-operative residuals of back strain 
effective April 30, 1998 to August 7, 2007.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
post-operative residuals of back strain from April 30, 1998 
to August 7, 2007 is denied.


REMAND

The veteran submitted an operational report dated on August 
7, 2007, which noted he had surgery performed including 
posterior spinal fusion of L3-4 and L4-5, posterior segmental 
instrumentation, laminectomy removal of abnormal facettes, 
exploration spinal fusion, local bone graft, and fluoroscopy.  
The veteran requested that the evidence be added to the 
record and that he be paid a 100 percent disability rating 
until his convalescent period was over or until he was 
released by his doctor.

An October 2007 supplemental statement of the case does not 
list this as evidence reviewed and does not discuss the 
criteria for a total temporary rating based on convalescence 
under 38 C.F.R. § 4.30.  The veteran has not waived RO 
jurisdiction of the operation report; so the Board cannot 
review it in the first instance.  38 C.F.R. § 20.1304.  The 
medical evidence also is insufficient to decide the total 
temporary rating issue because the post-operative recovery 
treatment records are not reflected in the claims file.  The 
last VA examination of record is dated in January 2007 with 
an addendum in June 2007, which merely notes that the claims 
file had been reviewed in June.

Additionally, as the veteran has submitted evidence of a 
worsening in his condition since his January 2007 VA 
examination, he should be provided another VA examination to 
determine the present level of disability in his lumbar 
spine.  See VAOPGCPREC 11-95 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The letter should 
inform the veteran to submit evidence 
demonstrating a worsening of disability 
and the effect the worsening has on the 
veteran's employment and every day life.  
The letter also should include a copy of 
the old and new regulations for rating 
intervertebral disc syndrome, the general 
rating formula for rating the spine, and 
the criteria for assigning temporary total 
ratings.

Proper VCAA notice should also be sent him 
regarding the issue of a temporary total 
rating under 38 C.F.R. § 4.30.

2.  Obtain up-to-date treatment records 
from the VA Medical Center, Phoenix, from 
August 2007.

3.  Ask the veteran to either submit or 
sign the proper release forms for all 
private hospital treatment records from 
August 2007 to present from Banner Good 
Samaritan Medical Center, 1111 East 
McDowell Road, Phoenix, Arizona 85006 that 
reflect his lumbar spine surgery and 
subsequent treatment.

4.  Schedule the veteran for a VA 
examination by a examiner with appropriate 
expertise to determine the present 
severity of his service-connected low back 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims file should be made available to 
and be reviewed by the examiner.

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, and 
to the extent possible distinguish the 
manifestations of the service-connected 
disability from those of any other 
disorder present.  Any indicated studies, 
including an X- ray study and range of 
motion testing in degrees should be 
performed.

(b)  In reporting the results of range of 
motion testing, the examiner should 
specifically identify any motion 
accompanied by pain.  The physician should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.

(c)  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

(d)  The examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

(e)  The examiner should address whether 
there is pronounced intervertebral disc 
syndrome with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc with little 
intermittent relief.

(f)  The examiner should identify any 
other evidence of neuropathy due to the 
service-connected lumbar spine disability, 
to include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due to 
the disc disease should be identified, and 
the examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician.

(g)  The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.

The rationale for all opinions expressed 
should be provided.

5.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated, 
including the issue of entitlement to a 
total temporary disability rating based on 
convalescence under 38 C.F.R. § 4.30.  If 
the claim for an increased schedular 
rating remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran is advised that if the issue 
of a temporary total rating under 
38 C.F.R. § 4.30 is not decided to his 
satisfaction, he must submit a notice of 
disagreement (NOD) explaining his reasons 
for disagreement.  If, but only if, an NOD 
to the Paragraph 30 issue is timely 
received, an SOC should be issued that 
includes a summary of the evidence, and 
applicable law and regulations considered 
pertinent to the issue.  The veteran must 
be afforded the proper time to perfect an 
appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


